Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 16/962,664 filed 07/16/2020. It is also in response to information disclosure statement, IDS, filed 07/16/2020.
This application is a 371 of PCT/US2018/0022627 filed 03/15/2018.
Claims 1-15 are currently pending in this application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at Issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-7, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. PG Publication 2018/0047955; cited in the information disclosure statement, IDS, filed 07/16/2020) in view of Heichal (WO 2013/144953; hereafter called WO ‘953) 

Regarding Claim 1 and 15 Yoon discloses battery mounting assembly and battery replacement system (Yoon Fig. 1, paragraph 0008), comprising a battery supporter 130 (Yoon Fig. 1) equivalent to the body: a battery portion 110M formed at a first portion of the battery portion 130 (Yoon Fig. 1, paragraph 0055) considered equivalent to the coupling device formed at a first portion of the body. The battery portion (i.e. the coupling device) couple to a used battery in the battery coupling device 110M of the electrical device 10 (Yoon Fig. 1); and a recess defined in a second portion of the body to 110N retain a replacement battery (Yoon Fig. 1). Yoon discloses a first guide 111 configured to guide a sliding movement of the battery portion (Yoon Fig. 3, 5, 6, paragraph 0007, 0028, 0064) which is grooved portion in the battery portion 110 (Yoon Fig. 5A). Yoon, however, does not disclose alignment guide coupled to the body to fit around the portion of the electrical device whose used battery is being replaced by a new battery recited in claim 1 and 15. 
WO ‘953 discloses a battery switch station BSS, and the battery switch station includes an intermediate alignment utility configured to be coupled with the electrical vehicle, equivalent to the electrical device, and a battery carrier, equivalent to the battery replacement body, to thereby provide a precise registration between them (WO ‘953 Abstract, page 3, 8) considered equivalent to the alignment guide coupled to the body of the battery replacement and fit around a portion of the electrical device. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have made modified the battery replacement system of Yoon by the alignment utility of WO ‘953 to fit around a portion of the electrical device 10 so that it provides a precise registration or alignment between the battery replacement body 110 and the electrical  device 10 as disclosed by WO ‘953 (WO ‘953 page 3, 8) This according to the MPEP is considered as the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding claim 2 Yoon discloses a fixing pin 113 arranged in the battery portion and a fixing hole formed in the surface of the battery mounting portion and into which the fixing pin is inserted (Yoon Fig. 3, paragraph 0007), the hole considered equivalent to the void and the fixing pin equivalent to the fastener. 
Regarding Claim 3 and 4 the grooved portion 111 of the battery portion 110 runs around both sides of the body (Yoon Fig. 3) is considered equivalent to the recess on both sides of the body and which interface with the electrical device. The groove portion 111 fits with the battery mount of the electrical device, so the border is dimensioned to create a transition with the housing of the electrical device 10 (Yoon Fig. 13).
Regarding Claim 6 Yoon discloses a motion stopper 132 for restricting the sliding movement of the battery portion 110 provided at the battery (Yoon 0114) considered equivalent to the retention snap to couple to the battery and prevent its movement. 
Regarding Claim 7 Yoon discloses a first guide 111 configured to guide a sliding movement of the battery portion (Yoon Fig. 3, 5, 6, paragraph 0007, 0028, 0064) which is grooved portion in the battery portion 110 (Yoon Fig. 5A). Yoon does not disclose a plurality of orientation guides extending from the body. However, it would have been obvious to a person of ordinary skill in the art to have made the first guide 111 disclosed by Yoon into protrusions that extend outward from the body instead of extending inward it to define an application orientation. Such a modification would be a change in shape. A change in shape or size is generally considered as being with the level of ordinary skill in the art. See MPEP 2144.04(IV).   

Claim 8-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. PG Publication 2018/0047955; cited in the information disclosure statement, IDS, filed 07/16/2020) in view of Heichal (WO 2013/144953; hereafter called WO ‘953), and Kwon et al. (U.S. PG Publication 2017/0365887)

The discussion of Yoon and WO ‘953 as applied to claim 1 is fully incorporated here and is relied upon for the limitation of claims is this section, and is not repeated here for the sake of privity. 
Regarding Claim 8 Yoon is silent about the battery coupling 110M comprise of an adhesive pad. Kwon discloses a secondary battery pack capable of reducing the number of duplicate structures and integrating a plurality of functions into one (Kwon paragraph 0009). Kwon discloses to couple the battery cell with the cooling fins adhesive pad may be provided between the battery cells and the cooling fin (Kwon paragraph 0070), and the battery module may have a minimum number of components and does not require a separate connection structure (Kwon paragraph 0070). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery replacement system of Yoon by the teaching of Kwon and to have included an adhesive pad in the battery portion particularly in the battery coupling  device 110M to couple the first portion of the body such that the battery replacement system of Yoon may have a minimum number of components such that it does not require a separate connection structure  as taught by Kwon (Kwon paragraph 0070). According to the MPEP such a modification is considered known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143 I F). The adhesive pad 230 disclosed by Kwon has a first side and a second side (Kwon Fig. 6B).
Regarding Claim 9 Yoon discloses when the replacement battery protrudes from the body is coupled to the electrical device 10 it is received inside the electrical device 10 (Yoon Fig 18-20). 
Regarding Claim 11 the replacement battery is removably coupled by the fixing pin to the second portion 110N of the body (Yoon Fig. 3).
Regarding Claim 12 Yoon discloses a housing formed in the body 130 to surround a portion of the replacement battery 110N (Yoon Fig. 16). 
Regarding Claim 13 Yoon discloses the replacement battery is coupled to the electrical device 10 by such a fixing pin 213 fitted into fixing hole 223 (Yoon paragraph 0096, 0107, 0157, 0158), and it would have been obvious to a person of ordinary skill in the art to have used a screw system for the fixing pin and fixing hole. 

Claim 5 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. PG Publication 2018/0047955; cited in the information disclosure statement, IDS, filed 07/16/2020) in view of Heichal (WO 2013/144953; hereafter called WO ‘953), Kwon et al. (U.S. PG Publication 2017/0365887) and Fedele (U.S. Patent 5,601,942) 

The discussion of Yoon and WO ‘953 as applied to claim 1 and 8 is fully incorporated here and is relied upon for the limitation of the claims in this section.
 Regarding Claim 5 and 10 Yoon is silent about the battery coupling 110M comprise of an adhesive pad. Kwon discloses a secondary battery pack capable of reducing the number of duplicate structures and integrating a plurality of functions into one (Kwon paragraph 0009). Kwon discloses to couple the battery cell with the cooling fins the adhesive pad may be provided between the battery cells and the cooling fin (Kwon paragraph 0070), and the battery module may have a minimum number of components and does not require a separate connection structure (Kwon paragraph 0070). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery replacement system of Yoon by the teaching of Kwon and to have included an adhesive pad in the battery portion particularly in the battery coupling  device 110M to couple the first portion of the body such that the battery replacement system of Yoon may have a minimum number of components such that it does not require a separate connection structure  as taught by Kwon (Kwon paragraph 0070). According to the MPEP such a modification is considered known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143 I F). The adhesive pad 230 disclosed by Kwon has a first side and a second side (Kwon Fig. 6B). Kwon does not disclose the adhesive pad has a release liner. Fedele teaches an adhesive is used manufacture a battery housing structure (Fedele col. 1 lines 60-67, col. 2 lines 20-27) and the adhesive layer may have a release paper layer (Kwon col 9 lines 33-35). Therefore, it would have been obvious to a person of ordinary skill to have the adhesive pad has a release paper or liner so that the adhesive is released and exposed for use when desired. 

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Yoon (U.S. PG Publication 2018/0047955; cited in the information disclosure statement, IDS, filed 07/16/2020)

Regarding Claim 14 Yoon discloses battery mounting assembly and battery replacement system (Yoon Fig. 1, paragraph 0008), comprising a battery supporter 130 (Yoon Fig. 1) equivalent to the body: a battery portion 110 formed at a first portion of the battery portion 130 (Yoon Fig. 1, paragraph 0055) considered equivalent to the coupling device formed at a first portion of the body. The battery portion (i.e. the coupling device) couple to a used battery 110M of the electrical device (Yoon Fig. 1); and a recess defined in a second portion of the body to retain a replacement battery 110N (Yoon Fig. 1). Yoon discloses a first guide 111 configured to guide a sliding movement of the battery portion (Yoon Fig. 3, 5, 6, paragraph 0007, 0028, 0064) which is grooved portion in the battery portion 110 (Yoon Fig. 5A).
Yoon also does not disclose a plurality of orientation guides extending from the body recited in claim 14. However, it would have been obvious to a person of ordinary skill in the art to have made the first guide 111 disclosed by Yoon into protrusions that extend outward from the body instead of extending inward it to define an application orientation. Such a modification would be a change in shape. A change in shape or size is generally considered as being with the level of ordinary skill in the art. See MPEP 2144.04(IV).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722